SUPER|OR COURT
oF THE

STATE OF DELAWARE

VlleN L. MED!N!LLA LEoNARD L. WlLuAl\/\S JuSTsCE CENTER
JUDGE 500 NoRTH KrNG STREET, sumz 10400

W\LM;NGTON, DE 19801-3733

TELEPHONE (302) 255~0626

October 18, 2017

Eugene J. Maurer, Jr., Esq. Phillip M. Casale, Esq.
Eugene J. Maurer, Jr., P.A. Department of Justice
lZOl-A King Street Carvel State Building
Wilmington, DE 19801 820 North French Street

Wilrnington, DE 19801

Re: State of Delaware v. Isal`ah Lecompte
Case ID No.: 1701012883

Dear Counsel:

This is the Court’s decision on Isaiah Lecompte (“Defendant”)’S Motion to
Transfer the Case to Family Court (“Motion”), filed on May 24, 2()17.l For the
reasons stated below, Defendant’S Motion is GRANTED.

On January Zl, 2017, Defendant Was fifteen years and two months ole When
he allegedly committed the crimes of Robbery First Degree and Conspiracy Second
Degree for Which he is charged in this Conrt.3 Neither charge falls Within this

 

l Slale v_ Lec()mpte, Crim. I.D. No. 1701()12883, D.I. #5 (Del. Super. May 24, 2017) [hereinafter
Motion].

2 Defendant’s date of birth is November 29, 20()1. l\/Iotion at il 3.

3 Former charges of Possession of a Firearrn During the Commission of a Felony (“PFDCF”),
Possession, Purchase, Ownership, or Control of a Firearm by a Prohibited Juvenile, Possession,
Purchase, Ownership, or Control of Ammunition by a Person Prohibited, and Carrying a
Concealed Deadly Weapon Were nolle prossed after the Delaware State Police analyzed the
Weapon and determined that it did not fit the definition of a firearm under ll Del. C. § 222(12).
l\/lotion at 1] n. l.

Court’s exclusive jurisdiction and both can be considered for transfer to Family
Court under 10 Del. C. § 1011. Defendant has been detained since his arrest on
January 21, 2017 at the NeW Castle County Detention Center With the Division of
Youth Rehabilitative Services (“YRS”) for the Department of Services for Children,
Youth and their Families (“DSCYF”).

F actual and Procedural Background

At the reverse amenability hearing on October 9, 2017, the Court considered
the following evidence: a jointly submitted Stipulation regarding Defendant’s
alleged conduct that gave rise to the charges, and the report and testimony of the
only Witness, Jennifer Skinner, l\/[aster Family Service Specialist on behalf of YRS.
The State called no Witnesses.

Standard of Review

The reverse amenability process is meant to identify those juveniles charged
as adults Who are amenable to the rehabilitative processes of the Family Court.4 If
the juvenile files a motion to transfer the adult charges, this Court must hold a reverse
amenability hearing and Weigh the four factors set forth in 10 Del. C. § 101 1(b).5

Under § 1011(b), the Court may consider evidence of: (1) “[t]he nature of the
present offense and the extent and nature of the defendant’s prior record, if any;” (2)
“[t]he nature of past treatment and rehabilitative efforts and the nature of the
defendant’s response thereto, if any;” (3) “[W]hether the interests of society and the
defendant Would be best served by trial in the Family Court or in the Superior Court;”
and (4) any “other factors Which, in the judgment of the Court are deemed relevant.”(’

The Court need not make a preliminary determination of Whether the State
has made out a prima facie case against the Defendant because the defense conceded,
for these purposes, that there is a fair likelihood of Defendant’s conviction if he
proceeded to trial. The Court turns to an analysis of the four statutory factors

 

4 See generally 10 Del. C. §§ 1010-11 (2013 & Supp. 2016). See Hughes v. State, 653 A.2d 241,
249 (Del. 1994) (quoting Marine v. State, 624 A.2d 1181, 1184 (Del. 1993); Marl`ne v. State, 607
A.2d 1185, 1209 (Del. 1992)).

5 See, e.g., State v. Harper, 2014 WL 1303012, at *5-7 (Del. Super. Mar. 31, 2014).

6101)€1€_§1011(1>).

outlined in § 101 1(b).
Discussion

I. Nature of Present Offense and the Extent and Nature of Defendant’s
Prior Record

The first § 1011(b) factor is two-pronged. As to the nature of the present
offense, the charges are both serious and violent and weigh in favor of remaining in
this Court. The second prong of this factor looks to Defendant’s prior record. The
State argues that Defendant is tainted with a lengthy and violent juvenile record,
with four adjudications that include two prior felonies ln fact, it was while he was
on a Level lV Home Pass that Defendant allegedly committed these offenses

Defendant was twelve years and eleven months old when he first entered the
juvenile justice system. Therefore, his record spans two to three years within a
relatively volatile and short timeframe while an adolescent l\/Is. Skinner testified
that his prior criminal behavior and his inability to first adapt to his placement
settings were attributable to Defendant’s immaturity, and that while at Level lV and
in detention, his responses have also demonstrated signs of growth Defendant’s
behavior aligns with what the Supreme Court of the United States has identified, in
other contexts, as the “mitigating qualities of youth.”7 Our Country’S highest Court
has increasingly recognized the juvenile’s proclivity to act impulsively and
irresponsibly due to innumerable intrinsic and extrinsic factors.8

 

7 Miller v. Alabama, 132 S.Ct. 2455, 2467 (2012) (quoting Johnson v. Texas, 509 U.S. 350, 367
(1993)).

8 R()per v. Sz'rnmons and its progeny reflect the greater attention that has been placed on the
peculiarities inherent in juvenile conduct See Roper v. Sin/nn()ns, 543 U.S. 551 (2005). See also
Mr)nlgo)nery v. Louz'.s'l`ana, 136 S.Ct. 718 (2016); Miller, 132 S.Ct. 2455; Graham v. Fl()rz'da, 560
U.S. 48 (2010). This Eight Amendment jurisprudence recognizes that juveniles possess a “lack of
maturity and . . . underdeveloped sense of responsibility” that leads to reckless, impulsive, and
heedless risk-taking Roper, 543 U.S. at 569 (quoting Johnson, 509 U.S. at 367). They “are more
vulnerable . . . to negative influences and outside pressures,” including from their family and peers.
Id. (citing Ecldz`ngs v. Oklahoma, 455 U.S. 104, 115 (1982)). Juveniles have limited “control . . .
over their own environment” and lack the ability to extricate themselves from horrific, crime~
producing settings. Ia’. (citing Laurence Steinberg & Elizabeth S. Scott, Less Guilly by Reason of
Adolescenee.' Develc)pmenlal Imn'zalurily, Dirnz`nished Responsl'bz'lily, and lhe Juvenile Death
Penally, 58 AM. PSYCHOLOG!ST 1009, 1014 (2003)). And because a child’s character is not as
“well formed” as an adult’s, his traits are “less fixed” and his actions are less likely to be “evidence
of irretrievabl[e] deprav[ity].” Id. at 570 (citing ERIK H. ERu